Mr. Justice Aldrey,
dissenting.
It is provided by the Election Law that the time for ■applying for the exclusion of persons appearing as voters •on the voting lists of the Insular Board of Elections, shall be from January 1 to May 31, of each year in which a .■general election is to be held, and that the corresponding petitions for exclusion shall be decided by the Board not later than June 30 in each election year. Such decisions may be appealed from by filing a written notice of the appeal with the General Supervisor of Elections, who shall forward a certified copy of the record of the proceedings to the municipal court, to which the appeal shall have been taken, which is empowered to try the cases de novo and required to set one or more consecutive days for hearing such appeals, the hearings to be held not later than August 1 and the appeals themselves decided not later than August 15.
The Insular Board of Elections refused to exclude from the voting lists for the 1928 election 596 voters of the District of Humacao, and an appeal was taken from its decision in each case. The Municipal Court of Humacao set July 27 to hear 301 of the said appeals and July 28 to hear the remaining 295 cases. In 256 of the 596 appeals the municipal court rendered judgment ordering the exclusion of the voters, whose names were thereupon stricken out from the lists by the Insular Board by crossing the same with a red-ink line in each case and adding a note on the margin to the effect that the person had. been excluded in pursuance of a judgment of the said court. In the remaining 340 cases the petitions were either withdrawn or dismissed. Out of the 256*19-voters thus excluded, 203 voted at the election swearing that, they were entitled to vote, and their votes having been counted by the Insular Board in the canvass made by it, a certiorari proceeding was brought seeking to annul the action of the Board.- That proceeding was decided by the District Court of San Juan, sitting in bank, in favor of the petitioners, and thereupon the present appeal was taken.
The only case originating in the municipal court and presented in this .appeal, which is case No. 158 against Cata-lino García, appears to have been set for July 27 and the-judgment rendered on July 31. It also appears that case No. 311 against the voter Germán Figueroa Garcia was set for July 28, but by stipulation of the parties it was heard on July 27. In spite of the fact that the hearings were set for different days, the parties stipulated that the said 256 cases were in the same condition as that of Catalino Garcia, which had been set for July 27. In the prevailing opinion an arithmetical calculation is made to arrive at the conclusion that it was physically impossible to try so many eases within a period of two days; but the fact is that the cases were tried without any objection from the parties in the municipal court or any allegation or argument on this point by them, either in the certiorari proceedings in the district court or in this appeal. We know that to the number of cases set for the 27th were added, pursuant to agreement between the parties, other cases set for the 28th, and this is at variance with the idea that too many cases had been set for a single day. Perhaps some of the petitions were withdrawn, or perhaps some of the cases were heard in groups by reason of the similarity of the questions involved; as for instance, the cases of persons employed in the same factory, plantation or farm if such persons were challenged on the ground of nonresidence. It is a fact that the hearings were held.
It is true that the municipal court ordered the summoning of the political parties to appear at the hearing before it; also, that it does not appear from the record that the *20defendants had been summoned. Bnt it is also true that it is recited in each of the judgments rendered that attorney Bolívar Pagán appeared for the defendants, which recital could not be controverted in a collateral proceeding. It is likewise true that the attorney who appeared for the said voters in the municipal court testified in the certiorari proceeding that although he had defended them they had not authorized him to appear for them at the said hearings and that he did so appear because — he stated at.times — he was a member of the Insular Board of Elections or — as he said at other times — because he had a political interest in those appeals. Pie could not have appeared in his capacity as a member of the Insular Board, since he failed to show any authority from the Board for that purpose; nor was the latter a necessary party to those appeals, as the controversy was between each registered voter and the person seeking such voter’s exclusion. The only purpose of serving the notice of appeal on the Board is to inform the latter that its denial of the exclusion of a particular voter has been submitted to judicial determination. In ordinary actions the secretary of the court is also notified of an appeal, and yet such notice does not make him, nor the court whose order or judgment is appealed from, a party to the appeal. Nor did the political interest of the said attorney in the matter entitle him to intervene in those cases without leave of the court, which leave was not sought or granted. A more satisfactory and convincing proof than this would be necessary in order to overcome the presumption that the defendants had authorized the attorney to represent and defend them, arising from the recital in the judgment. The district judges who heard the testimony of attorney Bolívar Pagán considered that the evidence offered on this point was weak and did not constitute of itself the clear, convincing, strong and positive proof required in order to show that he had not appeared as the duly authorized attorney of the defendants; and the judges did not take such evidence into account in rendering their *21judgment, as otherwise they would have made a different decision. In Succession of Lluveras v. Sepulveda, 20 P.R.R. 279, 281, citation is made with approval of the case of San Francisco Savings Union v. Long, 123 Cal. 107, 113, in which the Supreme Court of California, speaking through Mr. Justice Temple, said:
“It is always presumed, until the contrary appears, that an attorney is duly authorized to appear for and represent any parties for whom he assumes to act. This confidence, which underlies all judicial action in this country, rests not only upon a belief in the honor and integrity of the attorney, but upon the fact he is a sworn officer of the court. There can scarcely be a more gross violation of the duty- of an attorney than knowingly and willfully to appear for ■and represent a party to an aetion -without authority. And it is especially so if the person for whom the unauthorized appearance is made has not. been served and does not know that an attempt is being made to obtain a judgment against him ...”
In view of the foregoing; of the fact that none of the voters has disclaimed the appearance of the attorney in his behalf; that the judgments, in which it is recited that he appeared in behalf of the defendants, can not be collaterally attacked, as attempted herein; that some of the defendants were present at the hearings and that two days later the said attorney filed a petition in certiorari on behalf of those defendants, although he now says that he was not authorized by them to so appear, I conclude, as did the lower court, that the said attorney represented the defendants at the said hearings before the municipal court. Otherwise, I should have to conclude that he assumed to act in pursuance of an authority which was not granted him. Even though the defendants were not notified and summoned to appear at the hearings, their appearance by counsel made a summons to them unnecessary and supplied the omission.
Let us consider now the question of the 27th of July being a holiday, on which day some of those hearings were held.
*22Section 387 of the Political Code, enacted in 1902, provides as follows:
“Holidays, within the meaning of this code, are every Sunday, the first day of January, the twenty-second day of February, the twenty-second day of March, 'Good Friday, the thirtieth day of May, the fourth day of July, the twenty-fifth day of July, the first Monday of September, to be known as Labor Day, the twenty-fifth day of December, every day on which an election is held throughout the island and every day appointed by the President of the United States, by the Governor of Porto Rico or by the Legislative Assembly, for a public fast, thanksgiving, or holiday. When any such day falls upon a Sunday, the Monday following is a holiday. ’ ’
In connection with the foregoing provisions it is prescribed by section 388 of the same code that the time in which any act provided by law is to he done is computed by excluding the first day and including the last, unless the last day is a holiday, and then it is also excluded. Subsequently, in 1904, it was provided by the Code of Civil Procedure as follows:
“Sec. 10. — The courts of justice may be held and judicial business be transacted on any day, except as provided in the next section.
“Sec. 11. — No court can be opened, nor can any judicial business be transacted on Sunday, on the first day of January, on the fourth day of July, on Christmas or Thanksgiving day, or on a day on which the general election is held, except for the following reasons:
“1. To give, upon their request, instructions to a jury when deliberating on their verdict.
“3. To receive a verdict, or discharge a jury.
“3. For the exercise of the powers of a magistrate in a criminal action, or in a proceeding of a criminal nature Provided, That in civil causes orders of arrest may be made and executed; writs of attachment, executions, injunctions and writs of prohibition may be issued and served; proceedings to recover possession of personal property may be had; and suits for obtaining any such writs and proceedings may be instituted on any day.”
Afterwards the Legislature, by Joint Resolution No. 45, approved July 24, 1923, designated the 27th day of July of *231923 and of each subsequent year an official and legal holiday, and directed that during such day all public offices of Puerto Eico, both insular and municipal, should remain clos.ed.
Sunday is in its nature a holiday and a day of rest throughout the Christian world ever since the time of Emperor Constantine, while other days are holidays by virtue of some legislative enactment or executive proclamation. Eegarding holidays which are not Sundays, there is great conflict in the decisions of the courts in the United States as to whether such holidays are dies non juridims, that is, whether courts can function on such days unless expressly authorized to do so. Thus it was held in State v. Soper, 148 Mo. 217, cited in 10 L.R.A. (N. S.) 791, first note, that in the absence of a statute containing a mandatory provision forbidding the judges of courts to hear and determine matters on a legal holiday, a judicial proceeding upon that day is not void; and in Web v. State, (Tex. Crim. App.) 40 S. W. 989, also cited in the said Eeports, it was held that an indictment presented on the 22nd day of February was not void, although the statute provided that that day should be a legal holiday and that all public offices should be closed. In People v. Díaz, 33 P.R.R. 478, this court, citing Richardson et al. v. Goddard et al., 64 U. S. 43, and 29 C. J. 763, held that certain proceedings for the impaneling of a jury were not void because held on a day on which the Governor had proclaimed the closing of all public departments and offices and the cessation of all public work and business, on the ground that the power of the G-overnor does not extend to changing the days on which, according to law, the courts can not transact business; and that his proclamation was only a recommendation. There are many other similar cases which we will not cite now for reasons which will appear hereafter in this opinion.
In view of the fact that the holidays established by the Political Code are such holidays within the purview of that *24Code, which does not deal with courts of justice; that the Code of Civil Procedure was enacted subsequent to the Political Code; that the former only designates as dies non juridicus six out of the many days established by the Political Code as holidays; and in view of the divergent rulings of the courts in the continental United States, I have had many doubts as to whether the 27th of July is a dies non juridims. But as I have been unable to arrive independently at a final conclusion on this point, I will accept the view entertained by the other members of this court on this question, namely, that the said day is nonjudicial; considering also that it does not seem reasonable to me that there should be legal holidays to be observed as such by some branch of the government and not by the others.
Notwithstanding the foregoing, it is my opinion that the exclusion judgments rendered by the Municipal Court of Humaeao and which gave rise to the present appeal should not be set aside, for the following reasons.
It would seem that the mere fact that the day on which a judicial proceeding is held is a holiday does not render such proceeding void, and there are several decisions to that effect.as regards the Fourth of July, Saturday afternoon and Labor Day. But I need not dwell upon this question. now, because my point of view is that the defendants having failed, through their attorney, to object in the municipal court to the cases being heard on July 27, they can not now contend that such hearings were void. In 25 R.C.L. 1447, it is stated that in a criminal case the accused may be concluded by his failure to object to proceedings being conducted on a legal holiday, citing the cases of State v. Duncan, 118 La. 702, 10 L.R.A. (N. S.) 791, and that of Michel v. Boxholm, 128 Ia. 706, 5 Ann. Cases 918; and in 29 C. J. 766 it is said, citing the case of State v. Whitman, County Supr. Ct., 49 Wash. 1, 17 L.R.A. (N. S.) 257, that where the court, although prohibited from transacting judicial business bn- a legal holiday, conducts a trial without objection, the ease *25will not be reversed on appeal, although it is error for a court to hold a trial on snch holiday.
The case of State v. Duncan, supra, dealt with a conviction on a holiday for murder and the court held that the conviction was not void, as the trial was held without any objection on the part of the accused, citing 1 Bishop Crim. Law, par. 996; State v. Rose, 114 La. 1062, 38 So. 858; State v. Jackson, 3 La. Ann. 96; State v. White, 52 La. Ann. 206, and State v. Arbuno, 105 La. 730, and the decisions therein cited.
In the Duncan case mention is made of In re Bonerman and in the dissenting opinion rendered therein that question was not considered.
Also, in State v. Whitman County, etc., supra, some of the evidence was heard on a holiday and the court refused to set aside the judgment, saying:
“Unquestionably it would be erroneous for a court to remain open and transact judicial business on a legal holiday: and we assume that no trial judge in this state would knowingly do so. If, for any cause, one should unwittingly do so, no objection being interposed by parties present, and a judgment should thereafter be entered on a judicial day, this court most certainly would not declare such judgment Void on the complaint of a consenting litigant who .objects for the first time upon appeal or by writ of certiorari. Although we have found no case identical with this, the above principles have been substantially recognized by other courts, and also, by this court.”
In that case the following decisions are cited in support of the ruling made: the Duncan case, supra; Ehrlisch v. Pike, 53 Misc. 328, 104 N. Y. Sup. 818; Houston, etc., R’y Co. v. Harding, 63 Tex. 162; Bardley v. Claudon, 45 Ill. App. 326; Latta v. Electric Co., 146 N. C. 285, and others. In Houston, etc., R’y. Co., supra, it was held that a legal holiday is not necessarily a dies non juridicus; that the fact that evidence had been received by the court below on the 1st of January did not render its judgment void, and that even if *26it was the privilege of the appellant to be exempt from having his canse considered on that day, he should have claimed it before the trial occurred, or at least made a motion to set aside the proceedings after the judgment was rendered; and that it was too late, under the circumstances, to take the objection for the first time on appeal. In People v. Maljan, 34 Cal. A. 384, it was held that if it was error to hold the trial on a holiday the defendant could not be heard on appeal to complain of this, as his attorney in open court had waived the objection; and the appellate court cited several cases from the same jurisdiction. I have been unable to find.any decision dealing with this question wherein a contrary ruling has been made.
In my opinion the rule laid down by those decisions is just and should' be followed by us, as it is not reasonable that a person should appear without objection at a trial held on a legal holiday and, if his hopes are frustrated, allowed to urge thereafter on appeal or certiorari that the proceedings in the court below were void because they were had on a holiday. In the case at bar it does not appear from the record, nor is it anywhere stated, that any objection was made on that ground. There are many acts which are performed contrary to the provisions of particular statutes but which are, nevertheless, validated for want of timely objection.
I will add that in this, as in similar cases, the court must have acted inadvertently, since it would not seem logical to suppose that either the court or counsel desired to work on a. holiday. In only one of the cited cases mention is made of. inadvertence in the holding of the trial on a holiday, but the others are confined to the naked fact of the trial having been held on a holiday.
In conclusion, as attorney Bolívar Pagán has not shown that his appearance in the exclusion cases to which the cer-tiorari herein refers was not made for the defendants, and he having failed to make timely objection to the hearing of those *27cases on July 27, which was a holiday, I am of the opinion that the judgments in question are not void and that the decision appealed from should he affirmed.